Citation Nr: 1013528	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2005, for the grant of service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1972, from January to April 1976, and from May 1979 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified at a travel Board hearing in January 
2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence of record to show that a claim of 
entitlement to service connection for residuals of a 
cerebrovascular accident was received by VA prior to November 
1, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to November 1, 2005, 
for the grant of entitlement to service connection for 
residuals of cerebrovascular accident have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection for 
residuals of a cerebrovascular accident, an initial rating, 
and an effective date have been assigned the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The file contains the Veteran's original application for 
compensation benefits, service treatment records, 
correspondence, and VA and private treatment reports that are 
relevant to the issue before the Board, and neither the 
Veteran nor his representative has indicated that there are 
any outstanding documents to be associated with the file that 
would be relevant to this claim.  The Veteran was afforded 
the opportunity to present personal testimony and argument at 
a hearing before the Board.  The Board finds, therefore, that 
he has not been prejudiced by the RO's failure to provide him 
a VCAA notice because, as discussed below, he is not entitled 
to an earlier effective date for the grant of service 
connection.

Factual Background 

The Veteran asserts that the effective date for the grant of 
service connection for residuals of a cerebrovascular 
accident should be earlier than November 1, 2005.  He and his 
wife claim that she notified the VA in 2004 that he had 
suffered a stroke.  The Veteran also argues that he should be 
awarded the same effective date as the Social Security 
Administration which had found that he was disabled from 
February 2004 as result of the stroke.

In a May 1992 rating decision, the Montgomery, Alabama RO 
granted entitlement to  service connection for hypertension.  
On November 1, 2005, VA received the Veteran's claim for 
service connection for residuals of a cerebrovascular 
accident as secondary to his service-connected hypertension.  
At the time of his claim, he indicated that he suffered a 
stroke in February "2003" (sic) and that he received 
treatment at the VA Medical Center in Montgomery, Alabama.  
Evidence obtained in support of the Veteran's claim included 
private and VA medical treatment reports, a disability 
determination by the Social Security Administration, a VA 
medical examination and written statements submitted by the 
Veteran and his wife.  

A hospital report from the Baptist Medical Center dated in 
February 2004 showed that the Veteran has suffered a right 
cerebrovascular accident.  

In an April 2004 VA  clinic note, it was noted that the 
Veteran's wife had been contacted with respect to the 
Veteran's treatment at the "CPAP clinic" and that she 
reported that he had suffered several strokes and was in 
rehabilitation at the time.  In a November 2004 VA medical 
treatment report, it was noted that the Veteran had a 
cerebrovascular accident in February 2004 since his last 
visit to the VA in December 2003.  

In a separate November 2004 entry by a social worker, it was 
noted that the Veteran had suffered a stroke in February 
2004.  The social worker was requested to help coordinate 
transportation so that the Veteran could receive outpatient 
rehabilitation services.
 
The Veteran's claims file contains a February 2005 Social 
Security Administration decision finding that the Veteran had 
been disabled since February 2004, due to cerebrovascular 
accident residuals.

The Veteran underwent a VA examination in April 2006 and the 
examiner concluded that the Veteran's cerebrovascular 
accident was due to his service-connected hypertension.  

By a June 2006 rating decision, the RO granted service 
connection for residuals of a cerebrovascular accident and 
assigned an effective date of November 1, 2005, the date of 
receipt of the claim.  



Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court), has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the Veteran" to seek service connection for 
that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2009). Such a 
communication may be from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.

Under 38 C.F.R. § 3.157 (2009), the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim in certain circumstances.

The VA treatment records dated in 2004 show that the Veteran 
and his wife reported his cerebrovascular accident in 
February 2004.  This evidence is consistent with statements 
and testimony from the Veteran and his wife.  However, the 
evidence of record does not show or indicate that a claim for 
disability compensation benefits related to the Veteran's 
cerebrovascular accident was submitted at any time prior to 
November 1, 2005.  Further, there is no objective evidence of 
any submission from the Veteran or his wife declaring an 
intention to seek service connection for a residuals of a 
cerebrovascular accident prior to November 1, 2005.

As noted, 38 C.F.R. § 3.157 does permit consideration of 
medical reports to serve as a claim for benefits in certain 
circumstances.  None of those circumstances applies in this 
case.  The Veteran had never sought service connection for 
residuals of a cerebrovascular accident prior to November 
2005, thus there was no grant and no prior denial such that 
38 C.F.R. § 3.157(b) would be for application.  Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993).  Under Brannon the mere 
diagnosis of a condition does not establish the intent of the 
Veteran to seek service connection for that condition.  
MacPhee, 459 F.3d at 1326 (An informal claim under 38 C.F.R. 
§ 3.157(b)(1) is a claim to increase or reopen a disability 
determination).  There was no claim for increase or prior 
denial to reopen in this case.

Even a sympathetic reading of the VA records would not give 
rise to an impression that the Veteran was seeking service 
connection for residuals of a cerebrovascular accident.  See 
Szemraj v. Principi, 357 Fed. Cir. 1370 (Fed. Cir. 2004).  
Prior to an April 2006 report, no examiner related the 
Veteran's cerebrovascular accident to his service-connected 
hypertension.  The mere presence of medical evidence of a 
disability in VA clinical records does not show intent on the 
Veteran's part to seek service connection and therefore does 
not constitute a claim.  See 38 C.F.R. § 3.155.  Thus, there 
is no basis to conclude that the records raised a claim for 
service connection for residuals of a cerebrovascular 
accident prior to November 1, 2005.

The Board has considered the Veteran's argument that service 
connection for  residuals of a cerebrovascular accident 
should be awarded an effective date of February 2004, since 
the Social Security Administration found that he was disabled 
due to a stroke from that time.  The law, however, provides 
that an effective date of a grant of service connection is 
not determined by the date upon which symptoms manifest or a 
diagnosis is provided, but rather when a claim is filed.  38 
U.S.C.A § 5110.  In this case, the Veteran's claim for 
service connection for residuals of a cerebrovascular 
accident was not received by VA until November 1, 2005.  The 
Board finds there is no credible evidence of record of an 
informal or formal claim for service connection for  being 
submitted at any time prior to the Veteran's submission of 
November 1, 5005.  Therefore, the claim of entitlement to an 
effective date earlier than November 1, 2005, for the grant 
of service connection for residuals of a cerebrovascular 
accident must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Finally, the Board empathizes with the appellant.  He suffers 
from a devastating disability.  Alas, the Board is not free 
to ignore or make exceptions to laws passed by Congress.  38 
U.S.C.A. § 7104(c) (West 2002).  The law is very specific as 
to the criteria which governs the assignment of an effective 
date.  Perhaps the law should be changed, however, "the fact 
that Congress might have acted with greater clarity or 
foresight does not give (the Board) carte blanche to redraft 
statutes in an effort to achieve that which Congress is 
perceived to have failed to do."  United States v. Locke, 
471 U.S. 84, 95 (1985).




ORDER

Entitlement to an effective date earlier than November 1, 
2005, for the award of service connection for residuals of a 
cerebrovascular accident is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


